DETAILED ACTION
1. 	Claims 1-30 are pending in this application.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MACK et al.,(hereafter MACK ),  US 9171379 B2 , published on Oct. 27, 2016

As to claim 12, MACK  teaches A device for digital image processing (Abstract,  image tracking as sub- pixel accuracy ), comprising: 
a memory; and one or more processors configured to: obtain an image to be processed (Fig.7,  col.7 lines 40-45,  video processing system 130 in FIG. 7. The hardware components of the video processing system 130 can typically include a computer, a video input and output board that converts high definition serial digital video into the computer's memory, and a graphics card or GPU where the circle detection algorithms are run);  determine an average of pixel values between a first one or more pixels and a second (col.12 lines 3-25,   take several pixel samples along the 2D motion vector, starting with the present XY position. Add a cumulative total of the color samples to one buffer, sumColor. Add a cumulative total of the differences between the original pixel color and the sampled colors. Divide the color sample total by the number of samples to get an average), wherein the second one or more pixels neighbor the first one or more pixels in the image;
 determine a difference between pixel values of the first one or more pixels and the second one or more pixels (col.12 lines 3-25,  the differences between the original pixel color and the sampled colors);
 generate one or more weights based on the average and the difference (Subtract the averaged color from the current pixel to get a buffer with the removed. Using the color difference buffer as the weighting factor); and ….
combine the average and the difference based on the one or more weights to generate a deblurred pixel value, wherein a processed image includes one or more deblurred pixel values (col.12 lines 3-25,   the deburring" process can include:  Add a cumulative total of the differences between the original pixel color and the sampled colors. Divide the color sample total by the number of samples to get an average. Subtract the averaged color from the current pixel to get a buffer with the removed color values. Where color difference buffer utilized  as  the weighting factor).

Claim 1 is rejected the same as claim 12 except claim 1 is directed to method claim. Thus, argument analogous to that presented above for claim 12 is applicable to claim 1.

As to claim 23, MACK teaches A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a device for digital image processing, cause the device (col.12 lines 55-60, A software can be in the form of a (non-transitory) (tangible) computer-readable medium containing program instructions for causing a computer to perform a particular process, as disclosed herein)to: obtain an image to be processed (col.4 lines 21-25, camera tracking system can be used to generate a "deblurred" image),
regarding  the remaining  claim limitations  23, all claimed limitations are set forth and rejected as per discussion for claim 12. 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	 Claims 2,13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MACK,  US 9171379 B2 , in view of  Kawabe et al., (hereafter Kawabe), US 5956531A, published on Sept 21, 1999.
	 Regarding claims 2 and 13, while MACK teaches the limitation of calms 1 and 12, but fails to teach the limitation of claims 2 and 13 
 	On the other hand regarding claims 2 and 13, Kawabe teaches each pixel of the first one or more pixels is associated with an exposure window of a first size; and each pixel of the second one or more pixels is associated with an exposure window of a second size smaller than col.4 lines 47-60, a camera having an exposure window of a first size or to a camera having an exposure window of a second size that is different from said first size,)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of utilizing camera having an exposure window of different size taught by Kawabe into modified MACK. 
The suggestion/motivation for doing so would have been to allow user MACK to improve the overall brightness of an image, which is determined by the amount of light that hits the camera sensor, exposure related to the overall brightness of an image.

Regarding claim 24, all claimed limitations are set forth and rejected as per discussion for claims 2 and 23.

7.	 Claims 4,15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over MACK, US 9171379 B2 , in view of  Kawabe, US 5956531A,  further in view  Martinello; Manuel (hereafter Martinello),  US 20160191802 A1, published Jun 30,2016. 

Regarding claims 4 and 15, while modified MACK teaches the limitation of calms 2 and 13 but fails to teach the limitation of claims 4 and 15. 
 	On the other hand regarding claims 4 and 15,  Martinello teaches determining whether one or more pixel values of the first one or more pixels are saturated, wherein generating the deblurred pixel value is based on the pixel values of the first one or more pixels not being saturated( Figs.3 and 6, [0061], [0056] If the intensity values do not exceed the second intensity threshold (i.e., are not saturated) then a blur kernel is generated based on the intensity values (e.g., normalized intensity values) of the pixels in the non-saturated color channel. Finally, in block B650, which is optional in some embodiments, the image is deblurred based on the blur kernel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of selecting non-saturated pixels and deburred the image using   the non-saturated pixels only taught by Martinello into modified MACK. 
The suggestion/motivation for doing so would have been to allow user MACK to generate high quality blurred image by avoiding a noise introduced on the blurred image due to presence of blurred saturated pixels.  
Regarding claim 26, all claimed limitations are set forth and rejected as per discussion for claims 4 and 23.

8.	 Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MACK, US 9171379 B2 , in view of  Kawabe, US 5956531A,  further in view of   ITO et al., (hereafter ITO), US 20210366964 A1, filed on May 13,2020. 
Regarding claims 11 and 22, while MACK teaches the limitation of calms 2 and 13 , but fails to teach the limitation of claims 11 and 22.
	On the other hand regarding claims 11 and 22, ITO teaches the image to be processed is generated from an image sensor coupled to a quad color filter array; and the first one or more pixels and the second one or more pixels are associated with color filters of a same color from the quad color filter array ([0349] when color filter arrangement such as quad Bayer arrangement in which color filters 107 that transmit light having the same wavelength component are adjacent is employed)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well–known quad color filter array taught by ITO into modified MACK. 
prevent resolution loss in a low-illuminance environment and produce low-noise nightscape photos. 

9.	 Claims 5,16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over MACK, US 9171379 B2 , in view of  Kawabe, US 5956531A,  further in view of  Liu et al., (hereafter  Liu), US 9483840 B1, published on Nov.1 2016. 
Regarding claims 5 and 16, while modified MACK teaches the limitation of calms 2 and 13, but fails to teach the limitation of claims 5 and 16.
On the other hand regarding claims 5 and 16 Liu teaches the image to be processed includes a plurality of patches of pixel values(FIG. 3 shows two patches of pixels)
a patch of the plurality of patches includes the first one or more pixels and the second one or more pixels (FIG. 3 shows  the first patch is 4X4 query patch Q pixels and   the second one is extended to a 5X5 pixel patch); and the method further includes: 
determining an average for each patch of the plurality of patches to generate a total average (claim 9, a pixel average of each of each of the query patches and a pixel average of corresponding retrieval patches. Thus, an average for each patch of the plurality is obtained by adding the  pixel average of each of each of the query patches and the pixel average of corresponding retrieval patches and dividing the sum by two ) ; and
 determining a difference for each patch of the plurality of patches to generate a total difference (Claim 9, the first patch matching error measure comprises an average difference between a pixel average of each of each of the query patches and a pixel average of corresponding retrieval patches).

Liu into modified MACK. 
The suggestion/motivation for doing so would have been to allow user MACK to reduce noise by averaging the patch pixels.  
Regarding claim 27, all claimed limitations are set forth and rejected as per discussion for claims 5 and 23

10	 Claims 6, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MACK, US 9171379 B2 , in view of  Kawabe, US 5956531A,  further in view of  Liu, US 9483840 B1, still further  Le et al., (hereafter Le), US10554890, filed on February 18, 2019

Regarding claims 6 and 17, while modified MACK teaches the limitation of calms 5 and 16, but fails to teach the limitation of claims 6 and 17.
On the other hand regarding claims 6 and 17,  Le teaches applying a first bilateral filter to the total average before generating the one or more weights (col.12 lines 55-65, the edge-preserving filtering operation 316 could represent a bilateral filter, which operates to replace the intensity of each average pixel with a weighted average of intensity values from nearby average pixels). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well–known a bilateral filter a taught by Le into modified MACK. 
The suggestion/motivation for doing so would have been to allow user MACK to generate high quality blurred image by preserving edges of an image by replacing the intensity of each average pixel with a weighted average of intensity values from nearby average pixels. 

Allowable Subject Matter
11.	Claims 3, 7-10,14,18-21, 25 and  29-30 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Regarding independent claims 3, 14 and 25 no prior art is found to anticipate or render the flowing limitation obvious:
 “generating an adjusted second average pixel value by applying a gain to the second average pixel value, wherein the gain is based on the second size compared to the first size, wherein: the average includes averaging the first average pixel value and the adjusted second average pixel value; and the difference includes subtracting the second average pixel value from the first average pixel value.”
13.	Regarding independent claims 7, 18 and 29 no prior art is found to anticipate or render the flowing limitation obvious:
“adjusting a first difference of the total difference to an adjusted difference based on a first average of the total average corresponding to the first difference; adjusting neighboring differences to the first difference of the total difference based on the adjustment to the first difference; and 42Qualcomm Ref. No. 194872 determining a sum of absolute differences as the weight, wherein the sum of absolute differences includes a sum of: an absolute difference between the first average and the adjusted first difference; and absolute differences between each neighboring average and the corresponding adjusted neighboring difference.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699